Appeal from a judgment of the Onondaga County Court (Jeffrey R. Merrill, A.J.), rendered May 23, 2006. The judgment convicted defendant, upon her plea of guilty, of grand larceny in the fourth degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: In appeal No. 1, defendant appeals from a judgment convicting her upon her plea of guilty of grand larceny *1215in the fourth degree (Penal Law § 155.30 [1]) and, in appeal No. 2, she appeals from a judgment convicting her upon her plea of guilty of criminal possession of stolen property in the fourth degree (§ 165.45 [2]). To the extent that the contention of defendant that County Court erred in denying her motion to withdraw her guilty pleas survives her valid waiver of the right to appeal with respect to each plea (see People v Zabele, 53 AD3d 685, 685-686 [2008]; People v Wyant, 47 AD3d 1068, 1069 [2008], lv denied 10 NY3d 873 [2008]), we conclude that it is without merit. The record establishes that defendant’s pleas were voluntarily entered, and there was nothing that cast doubt upon defendant’s guilt at the time of the plea proceedings (see People v Mendez, 45 AD3d 1109, 1110 [2007]; People v Smith, 5 AD3d 1095, 1095-1096 [2004], lv denied 2 NY3d 807 [2004]). The record establishes that the conclusory assertion of defendant in support of her motion that she did not commit the crimes was made only after she failed to satisfy her contract with Syracuse Community Treatment Court and the case had been calendared for sentencing (see generally People v May, 305 AD2d 1095 [2003], lv denied 100 NY2d 622 [2003]; People v Gosdin, 303 AD2d 979 [2003], lv denied 100 NY2d 538 [2003]).
Finally, we reject the contention of defendant that the court erred in failing to assign her a different attorney to represent her in connection with her motion to withdraw her guilty pleas. The record does not support defendant’s contention that defense counsel took a position that was adverse to that of defendant on the motion (see People v Fifield, 24 AD3d 1221, 1222 [2005], lv denied 6 NY3d 775 [2006]; cf. People v Bedoya, 53 AD3d 621 [2008]). Present — Scudder, P.J., Hurlbutt, Fahey, Peradotto and Pine, JJ.